Title: From Thomas Jefferson to Albert Gallatin, 8 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            June 8. 04.
          
          Being in the habit of filing in the proper offices all papers I recieve which are merely official, so as never to retain among my own any which ought to remain with the public, I send that of Govr Page & my answer to be filed in your office. applications for office, informations, &c. I suppose the writer would not wish to have recorded, and therefore I keep them as confidential. altho’ occasions of remitting papers to the offices of state & War have been frequent, yet not recollecting that I have before had occasion to do this to the treasury, I accompany it with this explanation.
        